DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-21, 23, 30-33 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended independent claims 16 and 29 recite limitations that correspond to Figs. 10 of the instant specification on the basis that the claims have been amended to recite “only one narrowed region” being formed between the arcuate distal portion/distal end and the arcuate proximal portion/proximal end, and wherein each side opening widens between the respective narrowed region and the respective arcuate proximal portion and between the respective narrowed region and the respective arcuate distal portion.” No other embodiment illustrating the side openings, i.e., Figs. 8, 9, 11, 12, 13 or 14 having this configuration.
Claims 17-21, 23, 30-33 and 35 appear to recite limitations that correspond to other embodiments (i.e., claims 17 and 30 recite limitations that correspond to the embodiment in Figs. 8A-8C, 12A-12C or Figs. 14A-14C; claims 18-21 and 31-33 recite limitations that correspond to the embodiment in Figs. 12A-12B and 14A-14C; and claims 23 and 35 recite limitations that correspond most closely to the embodiments in Figs. 14A-14C, but could also correspond to the embodiments in Figs. 9A-9C). However, none of these embodiments correspond with the amended limitation in claims 16 and 29 that recite “only one narrowed region being formed between the arcuate 
Accordingly, claims 17-21, 23, 30-33 and 35 are rejected for lacking support in the written description.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 29 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 16 and 29, the limitations “only one narrowed region being formed between the proximal and distal ends, and wherein the side opening widens between the narrowed region and the proximal end and between the narrowed region and the distal end” (claim 16) and “only one narrowed region being formed between the arcuate distal portion and the arcuate proximal portion, and wherein each side opening widens between the respective narrowed region and the respective arcuate proximal portion and between the respective narrowed region and the respective arcuate distal portion” (claim 29) is unclear because it is recognized that if the side opening “widens” then it per se narrows in the opposite direction of its widening. Thus, it is understood 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 16- 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Periakaruppan et al (U.S. Pub. 2004/0006318 A1, hereinafter “Periakaruppan”).
Regarding claim 16, Periakaruppan discloses a medical catheter 10 (Fig. 1) comprising: an elongated body 11 (Fig. 1) defining a lumen (defined by inner surface 14; see Fig. 3), wherein the elongated body comprises a sidewall 12 (Fig. 3) defining a side opening 110 (Fig. 11) in fluid communication with the lumen, the side opening having a proximal end (i.e., an end of one of the bulbous sections 116 shown in Fig. 11 




(This section intentionally left blank)

    PNG
    media_image1.png
    503
    572
    media_image1.png
    Greyscale

Periakaruppan et al (U.S. Pub. 2004/0006318 A1), Fig. 11, Annotation 1.





(This section intentionally left blank)


    PNG
    media_image2.png
    582
    572
    media_image2.png
    Greyscale

Periakaruppan et al (U.S. Pub. 2004/0006318 A1), Fig. 11, Annotation 2.

Regarding claim 17, Periakaruppan discloses that the side opening defines a longitudinal axis extending between the proximal and distal ends and a transverse axis transverse to the longitudinal axis, and wherein the side opening is symmetric about the transverse axis (i.e., as shown in Fig. 11, the “bone-like” shape has two bulbous ends 116 with the narrowed region 114, such that the shape is symmetric about both the transverse axis and the longitudinal axis).

Regarding claim 19 it is noted that both the arcuate distal portion and arcuate proximal portions have per se a first diameter, but Periakaruppan does not appear to disclose that the arcuate proximal portion has a second diameter smaller than the first diameter (instead, both the arcuate distal portion and arcuate proximal portion have approximately the same diameter).
However, Periakaruppan does not appear to require that the arcuate proximal portion and arcuate distal portions be of approximately the same diameter; indeed, Periakaruppan suggests that it would be desirable to modify the dimensions of the side opening in order to ensure that the they have the same open area as conventional round holes used in such catheters for the purpose of ensuring the same blood flow through the holes without increasing contrast loss through the holes (see para [0029]). Thus, in order to ensure that the desired side opening shape has the same open area as a conventional round hole, it may be desirable to modify the dimensions of one or both of the proximal or distal portions. 
Further, Applicant has not appeared to allege any problem to be solved or criticality to the design of the side hole in which the arcuate proximal portion has a second diameter smaller than the first diameter. Thus, it appears that one of ordinary skill in the art would have been led to experiment with, or to modify as a matter of need, 
Regarding claim 20, Periakaruppan discloses that the arcuate distal portion and the arcuate proximal portion have substantially equal diameters (as shown in Fig. 11, the arcuate terminal ends of the bulbous ends 116 are substantially the same size).
Regarding claim 21, Periakaruppan discloses that the first and second sides intersect along a transverse axis of the elongated body (see Fig. 11, Annotation 3, below).

    PNG
    media_image3.png
    579
    630
    media_image3.png
    Greyscale

Periakaruppan et al (U.S. Pub. 2004/0006318 A1), Fig. 11, Annotation 3.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Periakaruppan et al (U.S. Pub. 2004/0006318 A1) in view of Moehle (U.S. Pub. 2009/0118661 A1, hereinafter “Moehle”).

the lumen is a first lumen and the side opening is a first side opening, the elongated body further defining a second lumen, wherein the sidewall defines a second side opening in fluid communication with the second lumen (claim 22);
the first and second side openings have the same shape (claim 23) and are diametrically opposed (claim 24);
a tapered catheter tip at a distal end of the elongated body (claim 25), wherein the tapered catheter tip has a frustoconical profile (claim 26);
Moehle discloses a medical catheter (Fig. 14A) comprising an elongate catheter body 11 defining a lumen 12 or 14 (see, e.g., Fig. 9F), wherein the elongated body comprises a sidewall defining a side opening 660 or 662 (Fig. 14A) in fluid communication with the lumen 12 or 14, Moehle discloses that the first and second side openings have the same shape (see Fig. 14D), the first and second side openings are diametrically opposed (see Fig. 14D), and the catheter comprises a frustoconical tapered catheter tip 650B (Fig. 14A) at a distal end of the elongated body. 
It would have been obvious at the time of the invention to modify the device of Periakaruppan according to the teaching in Moehle, so as to provide both a first lumen and the side opening is a first side opening and second lumen, wherein the sidewall defines a second side opening in fluid communication with the second lumen, such that the first and second side openings have the same shape and are diametrically opposed, if one wished to enable bidirectional flow of blood through the catheter (see Moehle at para [0033]).

Regarding claims 27 and 28, Periakaruppan and in view of Moehle does not appear to disclose that the catheter tip is separate from or integral with the elongated body (Moehle merely shows that the catheter tip is secured to a distal portion of the elongate body).
However, it has been held that "that the use of a one piece construction (forming an integral product) instead of a product that may be separate, would be merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Thus, a skilled artisan would have found it obvious at the time of the invention to modify the catheter tip to be either separate from or integral with the elongated body, as a matter of obvious engineering choice.
Regarding claims 29 and 36, Periakaruppan discloses medical catheter comprising: a catheter body defining a lumen and a side opening,
a medical catheter 10 (Fig. 1) comprising: a catheter body body 11 (Fig. 1) defining a lumen (defined by inner surface 14; see Fig. 3) and a side opening 110 (Fig. 11), the side opening in fluid communication with the lumen, 
wherein when the catheter body is straight, each side opening of the pair of side openings has a shape comprising an arcuate distal portion (i.e., an end of the other 
It is noted that Periakaruppan does not appear to disclose that the catheter defines a pair of lumens and a pair of side openings, each side opening in fluid communication with a respective lumen of the pair of lumens, and each side opening having the configuration described above, and, as per claim 36, the side openings of the pair are diametrically opposed. Instead, Periakaruppan appears to disclose one lumen and a side opening corresponding to that lumen.
Moehle discloses a medical catheter (Fig. 14A) comprising an elongate catheter body 11 defining a lumen 12 or 14 (see, e.g., Fig. 9F), wherein the elongated body comprises a sidewall defining a side opening 660 or 662 (Fig. 14A) in fluid communication with the lumen 12 or 14, Moehle discloses that the first and second side 
It would have been obvious at the time of the invention to modify the device of Periakaruppan according to the teaching in Moehle, so as to provide both a first lumen and the side opening is a first side opening and second lumen, wherein the sidewall defines a second side opening in fluid communication with the second lumen, such that the first and second side openings have the same shape and are diametrically opposed, if one wished to enable bidirectional flow of blood through the catheter (see Moehle at para [0033]).
Regarding claim 30, Periakaruppan discloses that the side opening defines a longitudinal axis extending between the proximal and distal ends and a transverse axis transverse to the longitudinal axis, and wherein the side opening is symmetric about the transverse axis (i.e., as shown in Fig. 11, the “bone-like” shape has two bulbous ends 116 with the narrowed region 114, such that the shape is symmetric about both the transverse axis and the longitudinal axis).
Regarding claim 31 and 32, Periakaruppan discloses that the side opening defines a longitudinal axis extending between the arcuate proximal and distal portions and a transverse axis transverse to the longitudinal axis, and  the first and second sides intersect along a transverse axis of the elongated body (see Fig. 11, Annotation 3, above).
Regarding claim 33, Periakaruppan discloses that the side opening has a substantially figure-eight shape comprising an arcuate distal portion and an arcuate proximal portion (i.e., the bulbous ends 116 have arcuate terminal ends and the general 
Regarding claim 34, it is noted that both the arcuate distal portion and arcuate proximal portions have per se a first diameter, but Periakaruppan in view of Moehle does not appear to disclose that the arcuate proximal portion has a second diameter smaller than the first diameter (instead, both the arcuate distal portion and arcuate proximal portion have approximately the same diameter).
However, Periakaruppan does not appear to require that the arcuate proximal portion and arcuate distal portions be of approximately the same diameter; indeed, Periakaruppan suggests that it would be desirable to modify the dimensions of the side opening in order to ensure that the they have the same open area as conventional round holes used in such catheters for the purpose of ensuring the same blood flow through the holes without increasing contrast loss through the holes (see para [0029]). Thus, in order to ensure that the desired side opening shape has the same open area as a conventional round hole, it may be desirable to modify the dimensions of one or both of the proximal or distal portions. 
Further, Applicant has not appeared to allege any problem to be solved or criticality to the design of the side hole in which the arcuate proximal portion has a second diameter smaller than the first diameter. Thus, it appears that one of ordinary skill in the art would have been led to experiment with, or to modify as a matter of need, the dimensions of one or both of the arcuate distal or proximal portions to arrive at the claimed invention.

Regarding claim 37, Periakaruppan does not appear to disclose a tapered distal tip at the distal end of the catheter body.
Moehle discloses that the catheter comprises a frustoconical tapered catheter tip 650B (Fig. 14A) at a distal end of the elongated body.
It would have been obvious at the time of the invention to modify the device of Periakaruppan according to the teaching in Moehle, in order to provide a frustoconical tapered catheter tip 650B (Fig. 14A) at a distal end of the elongated body in order to ease entry of the catheter into the body and prevent traumatic contact of the catheter tip with the tissue (see Moehle at paras [0040]-[0040] describing the advantages of the particularly disclosed catheter tip).

Response to Arguments
Applicant's arguments filed 05/18/2021, which are considered to be relevant to the pending claims filed in the RCE dated 06/23/2021, have been fully considered but are moot in view of the new ground of rejection necessitated by the amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
09/28/2021